GIBSON, Circuit Judge,
dissenting:
I have considerable doubts about whether the district court’s remedial plan violates the Voting Rights Act. The district court’s plan creates two “safe” white districts, two “safe” black districts, and a so-called swing district which is 54.5 percent black and has a 49.8 percent black voting age population. Although a more evenly divided county may be difficult to find, I would be willing to concede that in view of prior Eleventh Circuit decisions, the at-large nature of the swing district may impede the ability of black voters to compete with white voters in electing the candidate of their choice. See, e.g., Dillard v. Crenshaw County, 831 F.2d 246, 250 (11th Cir.1987).
*1446Yet, assuming the district court erred, I am unable to concur in the majority opinion because of its reliance on the opinion of Dr. Lichtman. It was the district court’s prerogative to pass on the credibility of the witnesses and here apparently the district court failed to view credibly Dr. Lichtman’s testimony. I would give deference to the district court’s decision in this regard rather than as an appellate court rely on the record in reviewing this credibility decision. Further, I can not endorse a plan which, in the name of equal opportunity, creates a swing district which is 61.3 percent black and 38.7 percent white. I fail to see the fairness in gerrymandering until blacks have a 22.6 percent superiority, when the majority at pages 1439-40 rejects the district court’s plan on the grounds that it creates a district with a .4 percent superiority in white voting age population. I do not understand how a .4 percent white voting age superiority violates the Act while a 22.6 percent overall black superiority is mandated by the Act.
As the majority notes in footnote six, “we must ensure that this or any other plan guarantees equal access to the political process, not equal participation among races.” (Emphasis in original). The majority attempts to accomplish this by gerrymandering the district lines to give greater weight to the black vote. In contemplation of a low black voter turnout in its proposed swing district, the majority has “stacked the deck” in favor of those blacks who choose to participate. The majority’s plan ensures that low black participation, whatever the cause, will not reduce a black candidates ability to win. As such, it appears violative of the Equal Protection Clause and the constitutional principle of one person one vote announced in Reynolds v. Sims, 377 U.S. 533, 563, 84 S.Ct. 1362, 1382, 12 L.Ed.2d 506 (1964) wherein the Court held that “[weighting the votes of citizens differently, by any method or means, merely because of where they happen to reside, hardly seems justifiable. One must be ever aware that the Constitution forbids ‘sophisticated as well as simple-minded modes of discrimination.’” (Citations omitted). Although the Reynolds case dealt with disparity in population of voting districts the same principle would appear to be applicable to giving added weight to a person’s vote because of racial considerations.
Furthermore, the Voting Rights Act Amendments of 1982 on its face appears aimed in subsection (a) at removing barriers to participants in the voting process by members of any race and not to give greater weight to a person’s vote because of race; while subsection (b) of that Act sets forth a Congressional mandate for a violation when “the political processes ... are not equally open to participation by members of a class of citizens protected by subsection (a)_” Here the political voting process does appear to be open to all citizens regardless of race. The complaint of the government appears to be based on not the lack of openness and accessibility in the voting process but on the lack of interest or inclination to vote by certain qualified voters.
Finally, I agree with the concerns expressed by Judge Hill in his concurring opinion regarding the creation of voting districts along racial lines. “Safe” districts promote racially polarized voting and ensure that the minority voters, whether white or black, are effectively unrepresented. Certainly this is not the aim of the Voting Rights Act.
For these reasons I respectfully dissent from part I of the majority opinion, and in deference to the majority view would remand with instructions to create five separate single-member districts composed in a compact manner and approximately equal in population. I concur in part II.